Citation Nr: 0844966	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-10 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 15, 
1996, for the assignment of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2002, which granted a TDIU rating, effective 
February 15, 1996.  In June 2007, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2008 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; a June 2008 Court order granted the joint motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties requested a remand in this case, because the 
veteran was not provided a statement of the case as ordered 
in an August 2006 Board remand, citing Stegall v. West, 11 
Vet. App. 268 (1998) (remand instructions of the Board are 
neither optional nor discretionary, and full compliance is 
required).  

The reason the Board did not remand the case for a statement 
of the case in June 2007 was because the veteran had been 
provided the statement of the case in March 2005.  In this 
regard, in a December 2004 Board decision, the Board remanded 
the issue of entitlement to an effective date earlier than 
February 15, 1996, for the assignment of a TDIU rating for 
issuance of a statement of the case, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, in March 2005, 
the RO furnished the veteran with a statement of the case, 
and he perfected the appeal with a substantive appeal 
received in April 2005.  However, when the case was returned 
to the Board, the Board overlooked the statement of the case, 
and, in August 2006, again remanded the case, specifically 
noting that the statement of the case had not been issued as 
directed in the prior remand.  

The RO, having already issued a statement of the case, 
returned the case to the Board.  The Board issued a decision 
on the merits in June 2007, because a perfected appeal on the 
issue in question-to include a statement of the case-was 
before it.  Under these circumstances, an additional 
statement of the case, for the same issue in the same appeal, 
was not appropriate.  See 38 C.F.R. § 20.200 (2008).  
Moreover, the sole reason for the August 2006 remand was to 
issue a statement of the case as ordered in an earlier 
remand, in December 2004; since this action had, in fact, 
been accomplished, the remand request had been complied with.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002) (remand not required 
where the Board's remand instructions were substantially 
complied with).  The Board did not separately discuss this 
matter, because the August 2006 remand clearly was a mistake, 
as both the March 2005 statement of the case and the timely 
substantive appeal were of record.  See Certified List, dated 
August 28, 2007, items numbered 112 (statement of the case) 
and 113 (substantive appeal).  

Nevertheless, the issue is different now, as the Court, 
pursuant to the joint motion, has vacated the decision for 
the purpose of issuing a statement of the case, and the Board 
must comply with that order.  However, the joint motion did 
not explicitly require that a substantive appeal be 
submitted, as had the August 2006 remand, and the Board 
specifically finds that that element was complied with in 
response to the original December 2004 remand which addressed 
this matter.  See Dyment, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Furnish the veteran and his representative 
with a statement of the case as to the 
issue of entitlement to an effective date 
earlier than February 15, 1996, for the 
assignment of a TDIU rating.  This action 
is required by a Court remand.  In 
preparing this document, the RO is 
referred to the March 2005 statement of 
the case on the same issue (and in the 
same appeal), the content of which may be 
used as long as it is in accord with 
current legal authority, and includes any 
relevant evidence received after the March 
2005 statement of the case was issued.  
Tell the veteran that he may respond with 
additional arguments, information, or 
other evidence, but that it is not 
necessary that he respond, as he already 
perfected the appeal in April 2005, in 
response to the March 2005 statement of 
the case.  After an opportunity for 
response, the case should be returned to 
the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

